Case 2:18-cv-00546-JRG Document 59-17 Filed 09/12/19 Page 1 of 2 PageID #: 3287




                     EXHIBIT 12
Case 2:18-cv-00546-JRG Document 59-17 Filed 09/12/19 Page 2 of 2 PageID #: 3288




 Flight times obtained from Flight Time Calculator (https://flighttime-calculator.com/) on
 September 11, 2019.

        Departing Airport          Time to Arriving Airport –       Time to Arriving Airport –
                                       San Francisco, CA                   Marshall, TX
  Tokyo, Japan                    10 hours, 17 minutes             13 hours, 1 minute

  Osaka, Japan                    10 hours, 43 minutes             13 hours, 25 minutes

  Beijing, China                  11 hours, 45 minutes             13 hours, 58 minutes

  Shenzhen, China                 13 hours, 38 minutes             16 hours, 8 minutes

  Shanghai, China                 12 hours, 12 minutes             14 hours, 43 minutes
